DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
AMENDMENT ENTRY
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application, on 2/26/2021, after the Final Action, mailed on 9/3/202020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
Following entry thereof, claims 1-4, 6-11 are pending. Claims 3-4 and 9-10 remain withdrawn. Claims 1-2, 6-8 and 11 are currently under consideration.in view of the elected species i.e.  Species (a): anti-CD9/CD9 and anti-CD63/CD63 as first and second antigens type of first and second antibodies having specificities for first and second antigens wherein the antigens are specifically expressed on the exosomes. 
Claims have not been amended. 
The declarations of Dr. M. Kuroda, an expert in the field of Molecular Pathology,  filed under 37 CFR 1.132 on 2/26/2021 has been entered.  Declarant is of the opinion that there are no publication that disclose AlphaLisa  for the detection of exosomes and he would not have come up with the idea of using AlphaLisa for the detection of exosomes as AlphaLisa  is only known for measuring protein-protein interactions.  Declarant states that one of ordinary skill would not have been reasonably expected to use AlphaLisa for the detection of exosomes and there  would not have been any 
In assessing the probative value of an expert opinion, the examiner considered the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).  
In considering Declarant statements it is noted that while prior art does not disclose detection of exosomes with AlphaLisa, the rejection of record are made under 103 a not 102.  While AlphaLisa can be used to detect protein-protein interactions, the reference of  Poulsen et al cited in Eglen  (see Eglen page 8 bridging paragraph left and right columns) provides evidence that AlphaScreen has been successfully adapted to many assay format as for example sandwich ELISA conversion since 2007 wherein each of the two primary antibodies are labeled using the LOCI technology i.e. labeled with donor and acceptor beads respectively for detection of the analyte in a homogeneous AlphaLISA assay (whole publication).   In addition, exosomes, like protein analytes, comprise antigens wherein detection in a sandwich ELISA is disclosed in the prior art (see Fais Abstract, below).  Guidance for converting a sandwich ELISA to Alphalisa is provided in AlphaScreen Application Note, Eglen and Poulsen et al.   Regarding additional needed experimentation, it is noted that no objective evidence has been provided to indicate that the art known process of converting a sandwich ELISA to an AlphLisa would not be successful given the prior art teaching.   Even further, the 
Thus, In this case, based on the evidence of record, lack opposing evidence and absence of factual support, the statements expressing what the declarant thinks, believes or infers from the combination of cited reference, the declaration is accorded little evidentiary weight.  
The declarations of Dr. Takahiro Ochiya under 37 CFR 1.132 filed on and 4/24/2020 is of record, and reiterated here. 
In assessing the probative value of an expert opinion, the examiner considered the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion. Ashland Oil, Inc. v. Delta Resins & Refractories, Inc., 776 F.2d 281, 227 USPQ 657 (Fed. Cir. 1985), cert. denied, 475 U.S. 1017 (1986).  In this case, based on the evidence of record, lack opposing evidence and absence of factual support, the statements expressing what the declarant thinks, believes or infers from the combination of cited reference, the declaration is accorded little evidentiary weight.  Based on consideration of the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments, the declaration of the inventor Dr. Takahiro Ochiya under 37 CFR 1.132 filed 4/24/2020 is insufficient to overcome the rejection of claims 1-2, 6-8 and 11 based upon Fais et. al. (US2009/0220944, of record) in view of Eglen et. al. (Current Chemical Genomics, 2008, 1, 2-10) and AlphaScreen Application Note
The declaration contends that when converting an sandwich ELISA assay for the detection of exosomes (Fais) to an AlphaLISA (Eglen), contrary to Eglen teachings, (see Fig.1) what is labeled with donor and acceptor beads are not the primary antibodies as taught in Eglen but rather a primary and a secondary antibody.  However this is contrary to the teachings of the prior art that disclose AlphaLISA as a homogeneous, no wash assay (see Eglen Fig.2).  Having an immobilized antibody as depicted in declarant’s interpretation of the prior art would require washing and enzyme addition steps of a conventional ELISA rendering AphaLISA inoperable for its intended purpose i.e. .a homogeneous, no wash assay.  In addition, Eglen (page 8 bridging paragraph left and right columns) cites the reference of Poulsen et al explaining that the same antibody pairs used in ELISA were used to develop a homogeneous AlphaLISA assay for  the detection of analytes in subpicomolar range.  The reference of Poulsen et al is provided herein for additional evidentiary support that AlphaScreen has been successfully adapted to  sandwich ELISA conversion since 2007 wherein the first and second antibodies specific to the analyte target are coupled to donor and acceptor beads respectively thus eliminating the need of a secondary antibody and increase specificity.  AlphaScreen Application Note further teaches that detection based on oxygen channeling technology can be successfully adapted from ELISA assays. In addition, AlphaScreen Application Note  discloses and the singlet oxygen can diffuse over a distance of 200nm as taught (page 3 second paragraph), which encompass the size of the exosomes (30-200nm , see instant specification [0016]) to allow sufficient proximity for generation of signal and exosome detection.   To put it another way, the 
Therefore, it is maintained that contrary to declarant’s opinion, one of ordinary skill would understand that when converting ELISA to AlphaLISA for the detection  of exosomes, maintaining an immobilization step of the primary antibody as well as producing a signal with an antibody that is not specific to the target analyte as depicted by Declarant in the Figure on page 4 of the declaration, is contrary to the principle of AlphaLISA, which is a homogeneous assay that does not use  washing steps or secondary antibodies.   In contrast to Applicant’s assertion, the general understanding in the art includes the knowledge that that detection based on oxygen channeling technology i.e. AlphaScreen/AlphaLISA  (Eglen et. al. Figs.1-2) provides an alternative technology to classical sandwich ELISA assays.   As seen in Fig. 1 of Eglen et. al. an antibody/antigen interaction in a sandwich ELISA results in a complex without a need of an additional molecule.  In view of the prior art and evidence of record, it is more likely than not that the claims are unpatentable over the cited references. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 

Claims 1-2, 6-8 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fais et. al. (US2009/0220944, of record) in view of Eglen et. al. (Current Chemical Genomics, 2008, 1, 2-10) and AlphaScreen Application Note (2002, retrieved from (http://www.perkinelmer.com/CMSResources/Images/APP_AlphaScreen_Principles.pdf , of record) as evidenced by Poulsen et al (Journal of Biomolecular Screening 2007;240-247)
Fais et. al. teach throughout the patent application and especially in Abstract and Figure 1A, a method of detecting and quantifying human exosomes in small volumes in human body fluids as for example plasma (Figure 5A), cell culture supernatants (Figure 5A) or serum [0060] (instant claim 7) with a sandwich ELISA (Abstract) which reads on the instant analyzing exosome in a sample, comprising: an addition step of adding a first antibody as for example anti-Rab 5b,(instant claim 11)  that specifically binds to a first antigen as for example Rab 5b on exosome (Figure 1 A; [0051]) and a second antibody as for example anti-CD63 (instant claim 11), that specifically binds to a second antigen as for example CD63 on exosome (Figure 1 A); a reaction step of causing the first antigen to be reacted with the first antibody and the second antigen to be reacted with 
While resuspension of exosomes in a proper lysis buffer is disclosed in the alternative, it is noted that Fais et al discloses using a lysis buffer when exosomes are quantified by Western blotting while the method of ELISA does not involve use of a lysis buffer [0051].  In Fais et al., [0046] this again clearly teaches isolating exosomes by centrifugation and resuspension in PBS.    
Fais et al., do not teach the limitations of the wherein clause which read on detection based on oxygen channeling technology.
Eglen et al. teach throughout the patent application and especially in Abstract detection based on oxygen channeling technology i.e. AlphaScreen/AlphaLISA  (Fig.1) provides an alternative technology to classical ELISA assays wherein the analyte is detected with a first biotinylated antibody that is able to bind a streptavidin coated donor bead having a label that is excited by excitation light (Figure 1) and a second antibody coupled to an Acceptor bead signaling label that emits a signal by singlet oxygen generated by the excitation of the excitation label, (Figure 1) wherein in the addition step, the excitation label is further added, in the reaction step, the first antibody is bound to the first antigen and the second antibody is bound to the second antigen, and in the detection step, the excitation label is bound to the first antibody, the excitation label is excited by excitation light, and a signal emitted from the signaling label by singlet oxygen generated by the excitation of the excitation label is detected (Figure 1). 


    PNG
    media_image1.png
    502
    1017
    media_image1.png
    Greyscale

AlphaScreen Application Note discloses on page 4 that AlphaScreen can be successfully adapted to many assay format as for example ELISA conversion.  
The reference of  Poulsen et al cited in Eglen  (see Eglen page 8 bridging paragraph left and right columns) provides evidence that AlphaScreen has been successfully adapted to many assay format as for example sandwich ELISA conversion since 2007 wherein each of the two primary antibodies are labeled using the LOCI techmology i.e. labeled with donor and acceptor beads respectively for detection of the analyte in a homogeneous AlphaLISA assay (whole publication). 
It would have been prima facie obvious, at the time the invention was made, to convert the sandwich ELISA method of Fais et. al. for the detection of exosomes in a sample to an AlphaLISA as taught in Eglen et al.   One would be motivated to do so, because Eglen et al. teach AlphaLISA provides an alternative technology to classical ELISA assays using simple mix and read protocols and low sample volumes  (Figure 2) with less sample interference (Abstract) and because Fais et. al. teach there is a need 
It would have been with reasonable expectation of success that improved exosome detection will result from converting the ELISA of Fais et. al. to an AlphaScreen/AlphaLISA  as taught in Eglen et al.  i.e. increased  sensitivity, dynamic range while using small assay volumes i.e. 5ul as compared to the sandwich ELISA (Eglen et al. table 2)  because AlphaScreen Application Note discloses on page 4 the technology  can be successfully adapted to many assay format as for example ELISA conversion and as evidenced by the references of Poulsen et al.  Further, the singlet oxygen can diffuse over a distance of 200nm (see AlphaScreen Application Note (page 3 second paragraph), which encompasses the size of the exosomes (30-200nm , see instant specification [0016]) to allow sufficient proximity for generation of signal and exosome detection.   
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1 741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1 727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements i.e. antibodies specific to  antigens expressed on exosomes used in an a Fais et. al. according to known methods as taught in Eglen et al. because AlphaScreen Application Note discloses on page 4 that detection based on oxygen channeling technology can be successfully adapted to many assay format as for example ELISA conversion that is ready for improvement to yield predictable results because .  The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Regarding claim 6, the addition and reaction steps of Eglen et al. use the same commercially available buffer as the instant specification i.e. AlphaLISA buffer (see instant specification [0064].  Further, the 2 antibodies each coupled to a bead (Fig 1)  are added to the sample  to form a reaction solution when converting the ELISA steps to the AlphaLISA) (Fig. 2, AlphaLISA).  As a surfactant is not used in the isolation of exosomes as taught in Fais et al [0051], and a surfactant is not used in the AlphaLisa buffer as evidenced by the instant specification, a surfactant is necessarily not present in the reaction solution of Fais et al., Eglen et al. and AlphaScreen Application Note.  Furher optimizing 
With regards to claim 8, Fais et. al. teach detection of exosomes in both purified concentrates and whole plasma [0061] wherein detection of purified exosomes appears to be about 8 times higher than detecting in whole plasma (Figure 5 A) which is suggestive of a sample volume of about 12-15 ul as the sandwich ELISA uses 100 ul sample [0051]. 
Response to Applicant Arguments
Applicants’ arguments have been considered, but have not been found persuasive.  Applicant relies on the Declaration Dr. M. Kuroda and does not present any additional arguments.  Applicant arguments  in the previous Office actions are reiterated below: 
Applicant submits a copy and paste graphical depiction of the interpretation of the prior art from the Declaration of Dr. Takahiro Ochiya under 37 CFR 1.132 filed on and 4/24/2020. The arguments/opinion presented in the Declaration have been addressed above.    
Thus, in contrast to applicant arguments biological interactions between antibody/antigen  on an exosome would predictably produce an amplified signal as  AlphaScreen Application Note discloses on page 4 that detection based on oxygen channeling technology can be successfully adapted to many assay format as for example ELISA conversion also shown in Eglen et. al. see figs. 1-2.  Further  AlphaScreen Application Note  discloses and the singlet oxygen can diffuse over a distance of 200nm as taught (page 3 second paragraph), which encompass the size of the exosomes (30-200nm , see instant specification [0016]) to allow sufficient proximity for generation of signal and exosome detection.   To put it another way, the first and second antibodies interact with the exosomes at a sufficient distance to allow for generation of signal and detection of exosomes.  Given that Fais et. al. disclosed sandwich ELISA as a technique suitable to increase the quantitation of exosomes as compared to, for example, Western blotting (example 2), it would have been with expectation of success to one of ordinary skill to detect/quantify  exosomes with Eglen et. al.  One would be motivated to do so to increase the sensitivity of the assay with expectation of success because AlphaScreen Application Note discloses that the detection based on oxygen channeling technology can be successfully adapted to many assay format as for example ELISA conversion (page 4).  

Claim 1-2 and 6-8 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over and Fais et. al. (of record) and Klass et al., (US2010/0184046 published 7/22/2010, of record ) in view of Eglen et al. (Current Chemical Genomics, 2008, 1, 2-10, of record) and AlphaScreen Application Note (of record) as evidenced by Poulsen et al.
Fais et. al. in view of Eglen et al. and AlphaScreen Application Note as evidenced by Poulsen et al is relied upon as in the above rejection under 35 USC 103.  Fais et al., do not teach CD9 (elected species) . 
Klass et al. is relied upon as in the 103 rejection (previous office actions) .
Klass et al. teach CD9 and Rab-5 as general exosomes biomarkers [0129] that can be detected with known binding reagents wherein the binding reagents are antibodies ([0131] Fig. 64b).  Therefore, because these two CD9 and  Rab-5 were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute Rab-5  for CD9 in the method of .Fais et. al. , Eglen et al. and AlphaScreen Application Note 
Further under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and 
In this case, the problem facing those in the art was to develop a sensitive assay for the detection of exosomes in biological fluids and there were a finite number of exosomes markers known and used in sandwich ELISA’s.   A person of ordinary skill has good reason to pursue the known options within his or her technical grasp to select suitable markers and antibody pairs as for example the combination of CD63 and CD9 and antibodies thereof for the detection of exosomes in sandwich immunoassays as antibodies to CD63, and CD9 were known and suitable for capturing/detection of exosomes as taught in Fais et. al. and Klass et al leading to a predictable solution for optimum results.  
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1 741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1 727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it Fais et. al. and Klass et al according to known methods as taught in Eglen et al.  that is ready for improvement to yield predictable results for detecting exosomes in an ELISA format of based on oxygen channeling technology i.e. AlphaScreen/AlphaLISA  as taught in Fais et. al. ,Eglen et. al. (and AlphaScreen Application Note.
Response to Applicant Arguments
As Applicant did not present additional arguments, the rejection is maintained for the reasons of record and as set forth above.  Applicant’s reliance on unexpected results do not overcome clear and convincing evidence of obviousness.  Also see Richardson-Vicks Inc. v. Upjohn Co., 44 USPQ2d 1181 (CAFC 1997).  
Conclusion
All other objections and rejections recited in the Office Action of 12/26/2019 are maintained..  
No claims are allowable. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641